      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 1 of 23




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 TIFFANY McGEE, ET AL                           §    CIVIL ACTION NO.: 2:21-cv-00571
                                                §
 VERSUS                                         §    JUDGE:       BWA
                                                §
 JOSEPH P. LOPINTO, III, ET AL                  §    MAGISTRATE: DMD


              ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND


       NOW INTO COURT, through undersigned counsel, comes Defendants, Dwayne J.

Munch, Sr., The City of Westwego, Officer Samuel Norton, Officer Blake Nuzzo, Officer Andrew

Chauvet, and Officer Ronell LaPorte (collectively “Defendants”), which in answer to Complaint

with Jury Demand (“Complaint”) filed by Plaintiffs, Tiffany McGee, individually and on behalf

of her minor son, T.M., and Nathan O’Quinn and Inez Simmons, individually and on behalf of

their minor son, N.S., respond as follows:



                                       FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                     SECOND DEFENSE

       AND NOW, with full reservation of all rights, including but not limited to the foregoing

defenses, Defendants answer the individual articles of the Complaint as follows:

                                                I.

       The allegations contained in Paragraph 1 of the Complaint, as they pertain to the status of

Dwayne J. Munch, Sr., The City of Westwego, Officer Samuel Norton, Officer Blake Nuzzo,

Officer Andrew Chauvet, and Officer Ronell LaPorte, are admitted. The remaining allegations of

Paragraph 1 of the Complaint, including subparts (a) – (d) and (k) – (n) are directed to an entity
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 2 of 23




other than Defendants and require no response of it. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                                   II.

        The allegations of Paragraph 2 of the Complaint appear to state a legal conclusion and thus

require no response of Defendants. To the extent a response is required, the allegations are denied

for lack of sufficient information to justify a belief therein.

                                                  III.

        The allegations of Paragraph 3 of the Complaint appear to state a legal conclusion and thus

require no response of Defendants. To the extent a response is required, the allegations are denied

for lack of sufficient information to justify a belief therein.

                                                  IV.

        Defendants state that the allegations of Paragraph 4 of the Complaint are improper because

they are directed to the defendants in globo. To the extent the allegations are directed to

Defendants, they are denied.

                                                   V.

        The allegations of Paragraph 5 of the Complaint are denied for lack of sufficient

information to justify a belief therein.




                                                   2
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 3 of 23




                                               VI.

       The allegations of Paragraph 6 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                              VII.

       The allegations of Paragraph 7 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                              VIII.

       The allegations of Paragraph 8 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                               IX.

       The allegations of Paragraph 9 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                               X.

       The allegations of Paragraph 10 of Complaint, if intended by Plaintiffs to relay facts as

alleged by them, are denied for lack of sufficient information to justify a belief therein. To the

extent Plaintiffs intend the allegations of Paragraph 10 to allege any wrongdoing or improper

conduct by the City of Westwego, the Westwego Police Department, or any of its officers, they

are denied.

                                               XI.

       The allegations of Paragraph 11 of the Complaint are denied for lack of sufficient

information to justify a belief therein.




                                                3
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 4 of 23




                                             XII.

       The allegations of Paragraph 12 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             XIII.

       The allegations of Paragraph 13 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             XIV.

       The allegations of Paragraph 14 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             XV.

       The allegations of Paragraph 15 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             XVI.

       The allegations of Paragraph 16 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XVII.

       The allegations of Paragraph 17 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XVIII.

       The allegations of Paragraph 18 of the Complaint are denied.

                                             XIX.

       The allegations of Paragraph 19 of the Complaint are denied for lack of sufficient

information to justify a belief therein.



                                              4
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 5 of 23




                                             XX.

       The allegations of Paragraph 20 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             XXI.

       The allegations of Paragraph 21 of the Complaint are denied.

                                            XXII.

       The allegations of Paragraph 22 are denied. Defendants expressly deny that any Defendants

kicked or otherwise injured N.S.

                                            XXIII.

       The allegations of Paragraph 23 are denied.

                                            XXIV.

       The allegations of Paragraph 24 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XXV.

       The allegations of Paragraph 25 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XXVI.

       The allegations of Paragraph 26 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XXVII.

       The allegations of Paragraph 27 of the Complaint are denied for lack of sufficient

information to justify a belief therein.



                                               5
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 6 of 23




                                           XXVIII.

       The allegations of Paragraph 28 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XXIX.

       The allegations of Paragraph 29 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XXX.

       The allegations of Paragraph 30 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XXXI.

       The allegations of Paragraph 31 of the Complaint are denied.

                                           XXXII.

       The allegations of Paragraph 32 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XXXIII.

       The allegations of Paragraph 33 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XXXIV.

       The allegations of Paragraph 34 of the Complaint are denied for lack of sufficient

information to justify a belief therein.




                                              6
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 7 of 23




                                           XXXV.

       The allegations of Paragraph 35 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XXXVI.

       The allegations of Paragraph 36 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XXXVII.

       The allegations of Paragraph 37 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XXXVIII.

       The allegations of Paragraph 38 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XXXIX.

       The allegations of Paragraph 39 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             XL.

       The allegations of Paragraph 40 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             XLI.

       The allegations of Paragraph 41 of the Complaint are denied for lack of sufficient

information to justify a belief therein.




                                              7
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 8 of 23




                                            XLII.

       The allegations of Paragraph 42 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XLIII.

       The allegations of Paragraph 43 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XLIV.

       The allegations of Paragraph 44 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                            XLV.

       The allegations of Paragraph 45 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XLVI.

       The allegations of Paragraph 46 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XLVII.

       The allegations of Paragraph 47 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                           XLVIII.

       The allegations of Paragraph 48 of the Complaint are denied for lack of sufficient

information to justify a belief therein.




                                              8
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 9 of 23




                                            XLIX.

       The allegations of Paragraph 49 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                              L.

       The allegations of Paragraph 50 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                              LI.

       The allegations of Paragraph 51 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             LII.

       The allegations of Paragraph 52 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             LIII.

       The allegations of Paragraph 53 of the Complaint are denied.

                                             LIV.

       The allegations of Paragraph 54 of the Complaint are denied for lack of sufficient

information to justify a belief therein.

                                             LV.

       The allegations of Paragraph 55 of the Complaint are denied.

                                             LVI.

       The allegations of Paragraph 56 of the Complaint are denied.




                                              9
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 10 of 23




                                               LVII.

       The allegations of Paragraph 57 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                               LVIII.

       The allegations of Paragraph 58 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                      LIX.

       The allegations of Paragraph 59 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                      LX.

       The allegations of Paragraph 60 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                      LXI.

       The allegations of Paragraph 61 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response



                                                 10
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 11 of 23




be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                               LXII.

       The allegations of Paragraph 62 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                   LXIII.

       The allegations of Paragraph 63 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                   LXIV.

       The allegations of Paragraph 64 including subparts (A) – (E) of the Complaint are directed

to an entity other than Defendants and therefore require no answer. Out of an abundance of caution

and should a response be required, Defendants deny these allegations for lack of sufficient

information to justify a belief therein.

                                                   LXV.

       The allegations of Paragraph 65 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.




                                                 11
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 12 of 23




                                               LXVI.

       The allegations of Paragraph 66 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                  LXVII.

       The allegations of Paragraph 67 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                  LXVIII.

       The allegations of Paragraph 68 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                   LXIX.

       The allegations of Paragraph 69 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response

be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                               LXX.

       The allegations of Paragraph 70 of the Complaint are directed to an entity other than

Defendants and therefore require no answer. Out of an abundance of caution and should a response



                                                 12
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 13 of 23




be required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                   LXXI.

        The allegations of Paragraph 71 of the Complaint including subparts (1) – (13) are directed

to an entity other than Defendants and require no answer. Out of an abundance of caution and

should a response be required, Defendants deny these allegations for lack of sufficient information

to justify a belief therein.

                                              LXXII.

        The allegations of Paragraph 72 of the Complaint are directed to an entity other than

Defendants and require no answer. Out of an abundance of caution and should a response be

required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                              LXXIII.

        Defendants admit that the City of Westwego has a police department known as the

Westwego Police Department and that Dwayne J. Munch, Sr. was the Chief of Police at the time

of Plaintiffs’ incident. To the extent that the allegations of Paragraph 73 of the Complaint are

meant to allege that Defendants are responsible for Plaintiffs’ alleged damages, they are denied.

                                              LXXIV.

        The allegations of Paragraph 74 of the Complaint are denied to the extent meant to allege

that Defendants are responsible for Plaintiffs’ alleged damages.

                                              LXXV.

        The allegations of Paragraph 75 of the Complaint are denied to the extent meant to allege

that Defendants are responsible for Plaintiffs’ alleged damages.



                                                 13
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 14 of 23




                                            LXXVI.

       The allegations of Paragraph 76 of the Complaint are denied.

                                            LXXVII.

       The allegations of Paragraph 77 of the Complaint are denied.

                                           LXXVIII.

       The allegations of Paragraph 78 of the Complaint are denied.

                                            LXXIX.

       The allegations of Paragraph 79 of the Complaint including subparts (a) – (e) are denied as

written.

                                            LXXX.

       The allegations of Paragraph 80 of the Complaint are denied.

                                            LXXXI.

       The allegations of Paragraph 81 of the Complaint are denied.

                                            LXXXII.

       The allegations of Paragraph 82 of the Complaint are denied.

                                           LXXXIII.

       The allegations of Paragraph 83 of the Complaint including subparts (1) – (13) are denied.

                                           LXXXIV.

       The allegations of Paragraph 84 of the Complaint are denied.

                                           LXXXV.

       The allegations of Paragraph 85 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 85 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a



                                               14
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 15 of 23




response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                             LXXXVI.

        The allegations of Paragraph 86 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 86 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                            LXXXVII.

        The allegations of Paragraph 87 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 87 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                            LXXXVIII.

        The allegations of Paragraph 88 of the Complaint are directed to an entity other than

Defendants and require no answer. Out of an abundance of caution and should a response be

required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                             LXXXIX.

        The allegations of Paragraph 89 of the Complaint are directed to an entity other than

Defendants and require no answer. Out of an abundance of caution and should a response be




                                                 15
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 16 of 23




required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                                XC.

        The allegations of Paragraph 90 of the Complaint are denied.

                                               XCI.

        The allegations of Paragraph 91 of the Complaint are denied

                                               XCII.

        The allegations of Paragraph 92 of the Complaint are directed to an entity other than

Defendants and require no answer. Out of an abundance of caution and should a response be

required, Defendants deny these allegations for lack of sufficient information to justify a belief

therein.

                                               XCIII.

        The allegations of Paragraph 93 of the Complaint are denied.

                                              XCIV.

        The allegations of Paragraph 94 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 94 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                               XCV.

        The allegations of Paragraph 95 of the Complaint including subparts (a) – (p), insofar as

they pertain to Defendants, are denied. The remaining allegations of Paragraph 95 of the Complaint

are directed to an entity other than Defendants and require no answer. Out of an abundance of



                                                 16
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 17 of 23




caution and should a response be required, Defendants deny these allegations for lack of sufficient

information to justify a belief therein.

                                              XCVI.

        The allegations of Paragraph 96 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 96 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                              XCVII.

        The allegations of Paragraph 97 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 97 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                              XCVIII.

        The allegations of Paragraph 98 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 98 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                              XCIX.

        The allegations of Paragraph 99 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 99 of the Complaint are directed to an entity



                                                 17
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 18 of 23




other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                                 C.

        The allegations of Paragraph 100 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 100 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                                CI.

        The allegations of Paragraph 101 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 101 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                                CII.

        The allegations of Paragraph 102 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 102 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                                CIII.

        The allegations of Paragraph 103 of the Complaint are denied.



                                                 18
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 19 of 23




                                                 CIV.

        The allegations of Paragraph 104 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 104 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                                 CV.

        The allegations of Paragraph 105 of the Complaint, insofar as they pertain to Defendants,

are denied. The remaining allegations of Paragraph 105 of the Complaint are directed to an entity

other than Defendants and require no answer. Out of an abundance of caution and should a

response be required, Defendants deny these allegations for lack of sufficient information to justify

a belief therein.

                                                 CVI.

        The allegations of Paragraph 106 of the Complaint including subparts (a) – (e), insofar as

they pertain to Defendants, are denied. The remaining allegations of Paragraph 106 of the

Complaint are directed to an entity other than Defendants and require no answer. Out of an

abundance of caution and should a response be required, Defendants deny these allegations for

lack of sufficient information to justify a belief therein.

                                                 CVII.

        The allegations of Paragraph 107 of the Complaint are denied.




                                                  19
      Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 20 of 23




                                                CVIII.

        The allegations of Paragraph 108 of the Complaint including subparts (a) – (i), insofar as

they pertain to Defendants, are denied. The remaining allegations of Paragraph 108 of the

Complaint are directed to an entity other than Defendants and require no answer. Out of an

abundance of caution and should a response be required, Defendants deny these allegations for

lack of sufficient information to justify a belief therein.

                                                 CIX.

        The allegations of Paragraph 109 of the Complaint appear to require no response of

Defendants because they represent Plaintiffs’ demand for trial by jury. Defendants also pray for

trial by jury.

                                                 CX.

        The allegations of Paragraph 110 of the Complaint are denied.

        AND NOW, FURTHER ANSWERING:

                                         THIRD DEFENSE

        All of the acts and actions taken by Defendants were reasonable under the circumstances

and do not support a claim under a theory of vicarious liability or respondeat superior.

                                           FOURTH DEFENSE

        The Plaintiffs’ minor children, T.M. and N.S., by virtue of their own actions and conduct,

were guilty of intentional actions and, in the alternative, guilty of negligence and/or contributory

negligence and/or assumption of the risk.

                                         FIFTH DEFENSE

        All of the acts and actions taken by the Defendants herein were reasonable under the

circumstances and were taken pursuant to valid and constitutional policies and in no way provide



                                                  20
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 21 of 23




any basis for any claim under Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 98

S. Ct. 2018, 56 L. Ed. 2d 611 (1978).

                                        SIXTH DEFENSE

        Defendants further submit that the claims of Plaintiffs are frivolous, groundless and

unreasonable and, as such, Defendants are entitled to an award against the Plaintiffs for all

attorney’s fees and costs expended in the defense of this matter pursuant to 42 USC 1983.



                                         SEVENTH DEFENSE

        Defendants affirmatively plead qualified immunity and any other applicable immunities

and/or limitations of liability as provided for in the Constitution and laws of the United States and

the Constitution and laws of the State of Louisiana, including but not limited to the discretionary

immunity provided in La. R.S. 9:2798.1

                                        EIGHTH DEFENSE

        Defendants aver that Plaintiffs’ alleged injuries were caused by persons or parties over

whom these defendants exercise no authority, jurisdiction, control or supervision.

                                        NINTH DEFENSE

        Defendants aver that Plaintiffs have recovered from any injuries allegedly sustained by

them.

                                        TENTH DEFENSE

        Any actions taken by Defendants were taken in good faith, with probable cause, without

malice and under laws believed to be constitutional, thereby entitling Defendants to the defense of

qualified immunity.




                                                 21
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 22 of 23




                                     ELEVENTH DEFENSE

       Defendants respectfully aver that the sole and proximate cause of any damages and/or

injuries allegedly sustained by the minor plaintiffs herein were the actions and inactions of the

minor plaintiffs themselves, which actions and/or inactions are pled in bar of/reduction of any

recovery herein.


                                      TWELFTH DEFENSE

       Defendants affirmatively allege that Plaintiffs failed to mitigate their damages.

       WHEREFORE, Defendants, Dwayne J. Munch, Sr., The City of Westwego, Officer

Samuel Norton, Officer Blake Nuzzo, Officer Andrew Chauvet, and Officer Ronell LaPorte, pray

that its answer be deemed good and sufficient and, after due proceedings had, there be judgment

herein in favor of these Defendants and against Plaintiffs, dismissing Plaintiffs’ demands with

prejudice, at their cost, and for such other relief as the nature of the case may permit.


                                           Respectfully submitted,


                                           /s/SIDNEY J. HARDY
                                           THOMAS P. ANZELMO (#2533)
                                           SIDNEY J. HARDY (#1938)
                                           P. SINNOTT MARTIN ( #37218)
                                           McCRANIE, SISTRUNK, ANZELMO,
                                           HARDY, McDANIEL, & WELCH, LLC
                                           909 Poydras Street, Suite 1000
                                           New Orleans, LA 70112
                                           Telephone: (504) 831-0946
                                           Facsimile: (800) 977-8810
                                           tanzelmo@mcsalaw.com
                                           sjh@mcsalaw.com
                                           psm@mcsalaw.com
                                           ATTORNEYS FOR DEFENDANTS




                                                 22
     Case 2:21-cv-00571-BWA-DMD Document 9 Filed 08/17/21 Page 23 of 23




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 17, 2021, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel

of record.

                                             /s/SIDNEY J. HARDY




                                                23
